Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 6, 1978, which affirmed an order of the State Division of Human Rights, dated May 16, 1977, which, after a hearing, dismissed petitioner’s complaint alleging unlawful and discriminatory termination of his employment. Proceeding dismissed, without costs or disbursements, as untimely, for failure to institute the proceeding within 30 days after service of the order of the Human Rights Appeal Board, as required by section 298 of the Executive Law. Were we to have considered this proceeding on its merits, we would have dismissed it, since petitioner failed to make out a prima facie case of discrimination, based upon substantial evidence (see Matter of Winston v Board of Coop. Educational Servs., 63 AD2d 652). Martuscello, J. P., Shapiro, Margett and Cohalan, JJ., concur.